Citation Nr: 0706350	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a lower back disorder, status post lumbar 
laminectomy, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1960. 

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
endorsed an October 2006 joint motion for remand, and 
remanded the matter for compliance with the instructions in 
the joint motion.  Although the CAVC did not explicitly state 
that the portion of the April 2005 Board decision that denied 
this claim was vacated, it appears that this was the intent.  
The Board cannot, on its own initiative, vacate the 2005 
decision in this case, because it does not fit within one of 
the regulatory grounds for vacating a decision found at 
38 C.F.R. § 20.904.  The Board will proceed on the assumption 
that the CAVC Order endorsing the joint motion included a 
determination that the underlying Board decision should be 
vacated.

At the time of the April 2005 Board decision, this matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the petition to reopen the claim for 
a lower back disorder. 

The veteran has submitted substantial additional evidence 
during the time this case has been on appeal.  A waiver of RO 
consideration is ordinarily required before the Board can 
consider such evidence in the first instance.  See 38 C.F.R. 
§ 20.1304.  In this case, however, the Board is granting 
reopening, which is a partial grant of the benefit sought.  
Therefore, there is no prejudice to the veteran by the 
Board's consideration.  


The issue of service connection for a lower back disorder, 
status post lumbar laminectomy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed RO rating decision dated in December 1996, 
of which the veteran was notified in the same month, denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a lower back disorder, status post 
lumbar laminectomy.

2.  Additional evidence received since the December 1996 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for a lower back disorder, status post 
lumbar laminectomy.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision, denying reopening of 
the claim of service connection for a lower back disorder, 
status post lumbar laminectomy, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a lower back 
disorder, status post lumbar laminectomy; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Preliminary Matters

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 


II. New and Material Evidence

The veteran was originally denied service connection for a 
lower back disorder, status post lumbar laminectomy, in May 
1974 for lack of a current disability.  The veteran attempted 
to reopen his claim in 1987, by submitting evidence that he 
had a back disability.  The claim was not reopened, because 
the evidence did not show a relationship between the 
veteran's current disability and any injury during service.  
The veteran attempted reopening again in 1994 and 1996.  He 
was denied each time, with the last RO rating decision 
denying reopening, issued in December 1996.  The December 
1996 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record prior to the December 1996 denial did 
show that the veteran had complaints of back pain inservice.  
The veteran was diagnosed with acute strain of the lumbar 
spine in April 1957.  In October 1959, he presented to Sick 
Bay with complaints of back pain which had persisted for a 
year.  The veteran was diagnosed with chronic lumbosacral 
strain and transferred to a Naval Hospital in November 1959, 
where the back problem was noted to have resolved after two 
weeks.  The veteran's November 1960 separation from service 
examination indicates that the veteran was fit for discharge 
and no back problems were noted at that time.  

The veteran had also submitted evidence of a back disorder.  
The veteran underwent a lumbar laminectomy in November 1968.  
A summary prepared for a workman's compensation claim has 
been incorporated into the file.  The veteran has also 
submitted a great many current treatment notes indicating 
back pain and difficulty.  

In short, the evidence of record did not include medical 
evidence relating the current back disability to the 
veteran's back complaints during service.  For the claim to 
be reopened, the veteran must have submitted medical evidence 
tending to show that relationship.  

The veteran has submitted the March 2006 statement of a Dr. 
R.F. in support of his claim.  The doctor was sent a copy of 
the veteran's file.  He wrote a statement indicating that the 
inservice back strain "would clearly cause permanent injury 
to his lower back, ultimately leading to a lumbar 
laminectomy...."  This statement is quite clearly new to the 
file and material to the point which was the basis for the 
previous final denial.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the petition to reopen the claim for service 
connection for a lower back disorder, status post lumbar 
laminectomy is granted.  


ORDER

The appeal to reopen a claim of service connection for a 
lower back disorder, status post lumbar laminectomy is 
granted.


REMAND

Unfortunately, while the Board has granted the petition to 
reopen, the claim for service connection must be remanded to 
the RO.  

A VA examination is needed to determine the relationship of 
the veteran's current lower back disorder to service.  While 
the opinion of Dr. R.F. directly addresses this point, it is 
incomplete.  The physician failed to discuss extremely 
relevant portions of the veteran's medical history - such as 
the two work-related injuries he incurred in September 1968, 
which lead to the November 1968 surgery, and the fact that 
the   summary accompanying the November 1968 lumbar 
laminectomy indicates that the veteran had "no previous back 
trouble."  Without a discussion of the post-service injuries 
and their significance, if any, in the back surgery the 
veteran underwent in 1968, Dr. R.F.'s opinion has limited 
probative value.  Accordingly, the Board remands for a VA 
examination.  

The Board must also remand this case for due process reasons.  
Because the veteran's petition to reopen his claim for 
service connection for a lower back disorder, status post 
lumbar laminectomy was denied on each adjudication during the 
course of this petition, the claim has not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider this issue in the first instance 
to ensure that the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) 
ordered, via the October 2006 joint motion for remand, that 
the Board determine whether the veteran had been given 
adequate notice of the VA's duties to notify and assist as 
codified by the Veterans Claims Assistance Act (VCAA), in 
light of their ruling in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the Board has granted reopening, any failure to 
comply with Kent is moot.  Because the Board must remand the 
case to the RO regardless, the Board takes this opportunity 
to ensure that the VA's VCAA obligations have been fully 
discharged.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran for VA 
examination to determine (1) the diagnosis 
of any lower back disorder(s) which may be 
present, and (2) whether any such lower 
back disorder is as likely as not 
etiologically related to the inservice 
back pain complaints noted in April 1957 
and November 1959.  In particular, the 
examiner should also discuss the condition 
of the veteran's lower back as recorded in 
the November 1960 separation examination 
report and the summary of the November 
1968 lumbar laminectomy.  The March 2006 
opinion of Dr. R.F. should also be 
addressed.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


